         Case 1:19-cr-00463-DLC Document 172 Filed 01/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :                S2 19cr463-04(DLC)
               -v-                     :
                                       :                       ORDER
ANDY GARIBALDI LOPEZ,                  :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on January 29,

2021 at 10:00 a.m.       Due to the recent spike in COVID-19 cases,

an in-court proceeding may not be available to the defendant.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by Wednesday, January 13:

             Does the defendant consent to be sentenced through
             videoconference technology?

     If the defendant consents to be sentenced through

videoconference technology, please complete and submit the

written consent form attached to this Order if it is feasible to

do so.

Dated:       New York, New York
             January 6, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge
